RECEIVED

JUL 1 8 2019 (NITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
WESTERN GlStator OF LOUISIA ALEXANDRIA DIVISION
ALEXANDRIA, LOUISIANA
JOAN MARIE MARSH, CIVIL ACTION NO. 1:19-CV-647-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WILLIAM BARR, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 6), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the § 2241 Petition (Doc. 1) is hereby DENIED and
DISMISSED WITHOUT PREJUDICE. ~

r
THUS DONE AND SIGNED at Alexandria, Louisiana, this _/ / day of

ct tf _, 2019.
TF /

 

DEE D. DRELL a

UNITED STATES DISTRICT JUDGE
